                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

CHRISTOPHER J. BAILEY,

               Movant,

v.                                  Civil No. 2:16-cv-06190
                                    Criminal No. 2:95-cr-00002

UNITED STATES OF AMERICA,

               Respondent.


                  MEMORANDUM OPINION AND ORDER


          Pending is the movant’s Motion to Vacate, Set Aside or

Correct Sentence Under 28 U.S.C. § 2255, filed on June 13, 2016,

by his counsel, then-Federal Public Defender Christian M.

Capece.


          This action was previously referred to the Honorable

Dwane L. Tinsley, United States Magistrate Judge, for submission

to the court of his Proposed Findings and Recommendation

(“PF&R”) for disposition pursuant to 28 U.S.C. § 636(b)(1)(B).

On November 21, 2018, the magistrate judge entered his PF&R

recommending that the motion be granted, and the movant’s

judgment be set aside.   The United States timely 1 filed


1 In his response, the movant argues that the United States’
objections were untimely because “the first day of the
calculation period for the fourteen-day deadline in this case
was November 22, 2018, and the fourteenth day –- the final day
of the period to file objections –- was December 5, 2018.”
objections on December 6, 2018.    The movant responded on

December 12, 2018, to which the United States replied on the

same day.


            Upon an objection, the court reviews a PF&R de novo.

Specifically, “[t]he Federal Magistrates Act requires a district

court to ‘make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or

recommendations to which objection is made.’”    Diamond v.

Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005) (emphasis in original) (quoting 28 U.S.C. 636(b)(1)).


                I.   Factual and Procedural Background


            On May 23, 1995, a jury convicted the movant of one

count of kidnapping, in violation of 18 U.S.C. § 1201(a)(1), and

one count of interstate domestic violence, in violation of 18

U.S.C. § 2261(a)(2).   At the time, interstate domestic violence

occurred when a person “cause[d] a spouse . . . to cross a State

line . . . by force, coercion, duress, or fraud and, in the

course or as a result of that conduct, intentionally commit[ted]




Resp. to Obj. at 3. However, as the United States notes in its
reply, December 5, 2018 was a legal holiday, on which the
federal courthouses were closed, pursuant to the president’s
declaration of a National Day of Mourning honoring the late
President George Herbert Walker Bush.
                                  2
a crime of violence and thereby cause[d] bodily injury to the

person's spouse[.]”    18 U.S.C. § 2261.


            The district court had instructed the jury that “crime

of violence” meant “an offense that is a felony and has as one

of its essential elements the use, attempted use, or threatened

use of physical force against the person or property of another

or an offense that by its very nature involves a substantial

risk that such physical force may be used in committing the

offense[,]” matching the “crime of violence” definition found in

18 U.S.C. § 16 (a) and (b). 2   Instructions Transcript, ECF # 254

Ex. A at 889.    The court further instructed that “‘[c]rime of

violence’ includes kidnaping and aggravated assault.”    Id.


            On September 1, 1995, the movant was sentenced to life

in prison for the kidnapping count and twenty years in prison

for the interstate domestic violence count, to be served

concurrently.    When imposing the life sentence on the kidnapping

count, the court departed upward from the then-mandatory




2   18 U.S.C. § 16 states:

       The term “crime of violence” means--
       (a) an offense that has as an element the use,
       attempted use, or threatened use of physical force
       against the person or property of another, or
       (b) any other offense that is a felony and that, by
       its nature, involves a substantial risk that physical
       force against the person or property of another may be
       used in the course of committing the offense.
                                  3
guideline range of 121-151 months, departing pursuant to section

5K2.2 of the United States Sentencing Guidelines.      The

conviction and sentence were affirmed on appeal.      United States

v. Bailey, 112 F.3d 758, 763 (4th Cir. 1997).      The movant

previously filed two motions under § 2255, in 1998 and 2013,

each of which were denied.    ECF # 180 and # 229.


          Following the Supreme Court’s decision in United

States v. Johnson, 135 S. Ct. 2551 (2015) 3, in which the Court

found the residual clause of the definition of “crime of

violence” in the Armed Career Criminal Act 18 U.S.C. §

924(e)(2)(B), (“ACCA”), to be unconstitutionally vague, the

movant sought and received authorization from the Fourth Circuit

to file the instant § 2255 motion.    ECF # 226.    The movant

claims that pursuant to Johnson, and the more recent decision of

Sessions v. Dimaya, 138 S. Ct. 1204 (2018), his conviction for

interstate domestic violence violated due process because the

“crime of violence” definition given to the jury was

unconstitutionally vague.    The magistrate judge agreed, and

recommended in his PF&R that the court find: (1) the new

substantive rule in Johnson, as extended in Dimaya, renders the

residual clause of 18 U.S.C. § 16(b) void for vagueness in this


3 In Welch v. United States, 136 S. Ct. 1257 (2016), the Supreme
Court held that Johnson II constitutes a new substantive rule of
constitutional law that applies retroactively to cases on
collateral review.
                                  4
context; (2) movant’s § 2255 motion is reviewable by this court

to determine whether movant’s interstate domestic violence

conviction may stand based on the force clause of 18 U.S.C. §

16(a); (3) under the categorical approach, federal kidnapping

does not constitute a crime of violence to satisfy that element

of interstate domestic violence; and (4) movant’s conviction for

interstate domestic violence cannot stand, entitling him to

relief under § 2255.


                       II.   Legal Background


          As aptly stated by the Sixth Circuit, “[t]his area of

federal sentencing law is complicated.    Members of the Supreme

Court have described aspects of it as a ‘time-consuming legal

tangle,’ Mathis v. United States, ––– U.S. ––––, 136 S.Ct. 2243,

2264, 195 L.Ed.2d 604 (2016) (Breyer, J., dissenting), and as a

‘mess,’ id. at 2269 (Alito, J., dissenting).”    United States v.

Burris, 912 F.3d 386, 391 (6th Cir. 2019).


          This entanglement began when the Supreme Court in

Johnson held unconstitutionally vague the residual clause of the

ACCA, which included as a crime of violence “any crime

punishable by imprisonment for a term exceeding one year that .

. . otherwise involves conduct that presents a serious potential

risk of physical injury to another[.]”    18 U.S.C. §

924(e)(2)(B); Johnson, 135 S. Ct. 2551.    The Supreme Court in


                                5
Dimaya then expanded Johnson and found the residual clause of 18

U.S.C. § 16(b) also unconstitutionally vague: “just like ACCA's

residual clause, § 16(b) ‘produces more unpredictability and

arbitrariness than the Due Process Clause tolerates.’”       Dimaya,

138 S. Ct. at 1223 (quoting Johnson, 135 S. Ct. at 2558).

Specifically, the Court found unpredictability and arbitrariness

in the application of “a distinctive form of . . . the

categorical approach” to § 16(b).       Id. at 1211 (citing Leocal v.

Ashcroft, 543 U.S. 1, 7 (2004)).       “The question” in that

approach, the Court explained, “is not whether ‘the particular

facts’ underlying a conviction posed the substantial risk that §

16(b) demands.   Neither is the question whether the statutory

elements of a crime require (or entail) the creation of such a

risk in each case that the crime covers.      The § 16(b) inquiry

instead turns on the ‘nature of the offense’ generally speaking.

More precisely, § 16(b) requires a court to ask whether ‘the

ordinary case’ of an offense poses the requisite risk.”         Id.

(citations and footnote omitted).       It is this abstract standard

that the Court found problematic:

     In Johnson's words, “we do not doubt” the
     constitutionality of applying § 16(b)'s “substantial
     risk [standard] to real-world conduct.” The
     difficulty comes, in § 16's residual clause just as in
     ACCA's, from applying such a standard to “a judge-
     imagined abstraction” -- i.e., “an idealized ordinary
     case of the crime.” It is then that the standard
     ceases to work in a way consistent with due process.



                                   6
Id. at 1215–16 (quoting Johnson, 135 S. Ct. at 2561) (citations

omitted).


            After Dimaya, the Fourth Circuit, and other circuits

alike, addressed a statute with a definition of “crime of

violence” materially identical to § 16 -- 18 U.S.C. § 924(c)(1),

which makes it a crime to use a firearm in the commission of a

crime of violence -- and found the residual clause of its

definition, § 924(c)(3)(B), unconstitutionally vague as well. 4

See United States v. Simms, 914 F.3d 229 (4th Cir. 2019); and

see also, United States v. Davis, 903 F.3d 483, 486 (5th Cir.

2018), cert. granted, 139 S. Ct. 782, 202 L. Ed. 2d 511 (2019);

United States v. Salas, 889 F.3d 681, 684–86 (10th Cir. 2018),

petition for cert. filed, No. 18-428 (U.S. Oct. 3, 2018); United

States v. Eshetu, 898 F.3d 36, 37 (D.C. Cir. 2018) (per curiam),

petition for reh’g en banc filed, No. 15-3020 (Aug. 31, 2018).

Other circuits, however, addressed the same issue and upheld the

constitutionality of § 924(c)(3)(B).    See United States v.




4   Essentially identical to § 16(b), 18 U.S.C. § 924(c)(3) states:

       (3) For purposes of this subsection the term “crime of
       violence” means an offense that is a felony and--
       (A) has as an element the use, attempted use, or
       threatened use of physical force against the person or
       property of another, or
       (B) that by its nature, involves a substantial risk
       that physical force against the person or property of
       another may be used in the course of committing the
       offense.
                                  7
Barrett, 903 F.3d 166 (2d Cir. 2018), United States v. Douglas,

907 F.3d 1 (1st Cir. 2018), United States v. Robinson, 844 F.3d

137, 141 (3d Cir. 2016), and Ovalles v. United States, 905 F.3d

1231, 1250 (11th Cir. 2018).


          To resolve the deep circuit split, the United States

Supreme Court granted certiorari on the Fifth Circuit’s ruling,

Davis, 903 F. 3d 483, and, agreeing with the Fifth Circuit, held

that § 924(c)(3)(B) requires the categorical approach and is

therefore unconstitutionally vague.      United States v. Davis, 139

S. Ct. 2319, 2336 (2019).   Accordingly, the law is now well-

settled, and, as the Fourth Circuit has described it, “Section

924(c)(3)(B) is . . . the last Johnson domino to fall.”      Simms,

914 F.3d at 252.


                            III. Discussion


          In this case, as mentioned above, the magistrate judge

found, inter alia, that § 16(b) as used in the interstate

domestic violence statute is void for vagueness, that kidnapping

is not a crime of violence under § 16(a), and that the movant is

entitled to relief under § 2255.       The United States objected to

each of these findings.


          In its first objection, the United States argues that

“in the context of the Interstate Domestic Violence statute, the

Residual Clause in 18 U.S.C. § 16(b) is not unconstitutionally

                                   8
vague.”     Obj. at 4.   Specifically, the United States contends

that under Dimaya, a categorical approach is not mandated in all

instances wherein § 16(b) is utilized, and that when a “case

specific” approach is used instead, § 16(b) is constitutional.

In other words, the United States argues that because the Court

in Dimaya applied § 16(b) to the Immigration and Nationality

Act, which concerns past convictions, it is distinguishable from

cases such as this one, where there is an active criminal

proceeding with a jury considering, contemporaneously, whether

an underlying crime is a crime of violence.      Obj. at 4-8.


             The United States finds support for this distinction

in the decisions of the First, Second, Third, and Eleventh

Circuits, upholding § 924(c)(3)(B) on those grounds.      See A.,

supra.     The Supreme Court, however, rejected those arguments in

Davis. 5   The Court considered the government’s argument for a

case-specific approach, but found that when examining the

statute’s text, context, and history, “it becomes clear that the

statute simply cannot support the government's newly minted

case-specific theory.”      Davis, 139 S. Ct. at 2327.   Accordingly,




5 At the time of the PF&R and objections, neither Davis nor
Simms, the Fourth Circuit case reviewing this issue, had been
decided. The United States noted the significance of Simms in
its objections, however, stating: “A decision by the Fourth
Circuit in Simms, even though the case deals with § 924(c)(3)(B)
and not § 16(b), will be persuasive precedent for the issue
here.” Obj. at 6.
                                    9
the fact that § 16(b) applies here to a contemporaneously-

charged offense rather than a prior conviction has no bearing on

the outcome of this case.   As the magistrate judge found, the

substantive rule in Johnson, as expanded by Dimaya and now

Davis, renders § 16(b) void for vagueness in this context.       The

United States’ first objection is overruled.


          In its second objection, the United States contends

that the federal crime of kidnapping, 18 U.S.C. § 1201(a), the

conviction underlying the interstate domestic violence

conviction, still constitutes a crime of violence under the

force clause, 18 U.S.C. § 16(a).     “To determine whether an

offense is a crime of violence under [the force] clause, courts

use . . . the ‘categorical’ approach. They look to whether the

statutory elements of the offense necessarily require the use,

attempted use, or threatened use of physical force.”       Simms, 914

F.3d at 233.   Courts “consider only the crime as defined, not

the particular facts in the case.”     Id.


          To be convicted under 18 U.S.C. § 1201(a), a person

must unlawfully “seize[], confine[], inveigle[], decoy[],

kidnap[], abduct[], or carr[y] away[] and hold[]” any person.

Under § 16(a), the offense must “ha[ve] as an element the use,

attempted use, or threatened use of physical force against the

person or property of another[.]”     18 U.S.C. § 16(a).   The



                                10
magistrate judge found that the offense of kidnapping may be

committed without such physical force and is thus overbroad to

categorically be considered a crime of violence for purposes of

the interstate domestic violence statute.     In support of its

objection to this finding, the United States merely incorporates

the arguments made in its supplemental memorandum.     The

magistrate judge thoroughly and adequately considered each of

those arguments, however, in reaching its conclusion.       The

United States’ second objection is overruled.


          Third, the United States objects generally to the

magistrate judge’s recommendation that the court grant the

movant’s motion.   Aside from what has already been addressed,

the United States appears to argue for a case-specific approach

to the force clause, stating that “based on the evidence, the

jury quite properly could have found that defendant’s conduct

satisfied the force clause[.]”   Obj. at 9.    As already

discussed, this is the incorrect approach and federal kidnapping

is not a crime of violence under the categorical approach.


          The United States also appears to argue that

aggravated assault could be the underlying crime of violence.

While the jury was instructed that aggravated assault was indeed

a crime of violence, yet not instructed on the elements thereof,

the movant was not convicted of aggravated assault and the court


                                 11
agrees with the magistrate judge that kidnapping is “the

operative offense to be considered in determining the ‘crime of

violence’ element[.]”   PF&R at 11.   The United States’ third

objection is overruled.


           At this juncture, the court has found that the movant

is entitled to § 2255 relief on his interstate domestic violence

conviction and that his conviction thereof must be vacated.


           Remaining is the movant’s conviction for kidnapping,

for which he was sentenced to life imprisonment.    In footnote 4

of the PF&R, the magistrate judge suggested that the court

“consider resentencing Defendant on the kidnapping count under

the ‘sentencing package doctrine.’”    PF&R at 11 n. 4.   In its

final objection, the United States argues that the movant should

not be resentenced on the kidnapping count.


           As stated by the Fourth Circuit, “[p]ursuant to [the

sentencing package] doctrine, when a court of appeals ‘vacate[s]

a sentence and remand[s] for resentencing, the sentence becomes

void in its entirety and the district court is free to revisit

any rulings it made at the initial sentencing.’”   United States

v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017).   Typically, this

doctrine is employed when a district court seeks to increase a

sentence on a remaining count after another count was vacated on

appeal.   See e.g., id., and United States v. Bermudez, 82 F.3d


                                12
548, 550 (2d Cir. 1996) (“[A] sentencing judge could, on remand,

increase the sentence on a specific count where the original

sentence was imposed as part of a package that included a

mandatory consecutive sentence which was subsequently found to

be invalid.” (internal quotation marks omitted)).


          The court chooses not to employ this doctrine here.

The sentencing package doctrine does not typically apply where,

as here, the district court itself is correcting a sentence

pursuant to § 2255, rather than being mandated to do so by an

appellate court on review.   In United States v. Hadden, the

Fourth Circuit noted this distinction:

     We do not deny that the sentence-package theory has
     support in our case law. The sentence-package theory,
     however, does not help Hadden. Here, we -- the
     appellate court -- did not conclude that Hadden's
     original sentence was unlawful, vacate that sentence,
     and remand to the district court; instead, the
     district court itself -- by striking the § 924(c)
     sentence and reentering the remaining sentence --
     indicated that it was satisfied with the resulting
     sentence.

475 F.3d 652, 669 (4th Cir. 2007).   The court went on to explain

that “[t]he district court has ‘broad and flexible power’ under

§ 2255 to determine the nature and scope of the remedial

proceedings in the first instance, and nothing in the sentence-

package theory forbids the district courts from doing what the

text of § 2255 clearly permits: ‘correct[ing]’ a prisoner's

unlawful sentence without conducting a formal ‘resentenc[ing].’”


                                13
Id. (internal citation omitted) (quoting United States v.

Hillary, 106 F.3d 1170, 1171 (4th Cir. 1997)).     Indeed, the

movant concedes as much: “Hadden simply stands for the

proposition that this Court is not required to resentence Bailey

on the kidnapping charge. Bailey has never argued otherwise,

only that this Court should resentence Bailey after vacating the

interstate domestic violence conviction.”    Resp. to Obj. at 8

(emphasis in original).    The court declines to accept the

movant’s suggestion.


          As the sentencing court stated in its reasons for

upward departure: “no offense level short of level 43, calling

for life imprisonment, will suffice to punish the Defendant

adequately for his conduct and to incapacitate him and thus

prevent him from injuring others in similar circumstances and to

finally deter others from engaging in similar heinous conduct.”

Judgment, ECF # 134 at 8.    Specifically, the movant’s conduct

“resulted in permanent and life-threatening bodily injuries to

Mrs. Bailey of a kind and degree not contemplated by the

guidelines.”   Id.   The victim’s injuries were “exacerbated by

the Defendant’s intentional, brutish conduct in transporting her

over several days in the closed trunk of a moving automobile,

without adequate medical care, and subjecting her to extreme

oxygen deprivation and exhaust fumes[.]”    Id.   “Physically and




                                 14
mentally she has been reduced almost to a vegetative state[;]”

and “which subject her now to a living death.” 6   Id.


            While the court finds it must vacate the movant’s

conviction for interstate domestic violence because the jury was

instructed of a now-unconstitutional definition of “crime of

violence[,]” the court sees no reason why such should warrant

amendment of the movant’s underlying kidnapping conviction and

sentence.    Rather, the court finds it an appropriate

“correction” of the movant’s sentence pursuant to § 2255 to

vacate the unconstitutional portion and leave the remainder

intact.   The United States’ fourth objection is sustained.


                             IV.   Conclusion


            The court, accordingly, ORDERS as follows:


    1. That the movant’s objections to the PF&R be, and they

      hereby are, overruled in part and sustained in part;


    2. That the magistrate judge’s Proposed Findings and

      Recommendation be, and hereby are, adopted and incorporated

      as set forth herein;




6 As noted in the United States’ objections, the “living death”
suffered by the victim “finally ended in December 2010, when she
passed away.” Obj. at 15, n. 11.
                                   15
  3. That movant’s motion to vacate, set aside, or correct

     sentence under 28 U.S.C. § 2255 be, and hereby is, granted

     to the extent set forth below;


  4. That the movant’s conviction and sentence for interstate

     domestic violence under 18 U.S.C. § 2261(a)(2) be, and

     hereby is vacated;


  5. That the movant’s conviction and sentence for kidnapping

     under 18 U.S.C. § 1201(a)(1) shall remain in full force and

     effect as set forth by the trial court’s judgment order

     entered September 11, 1995; and


  6. That in all other respects, the judgment order entered

     September 11, 1995 shall remain in full force and effect.


          The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record, any

unrepresented parties, and the United States Magistrate Judge.


                                      Enter:   August 28, 2019




                               16
